UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q /A [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended February 28, 2009 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number: 333-149197 Wishart Enterprises Limited (Exact name of small business issuer as specified in its charter) Nevada 39-2068976 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) #108-2940 Louise Street Saskatoon, Saskatchewan Canada S7J 5K2 (Address of principal executive offices) 206-203-1156 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [X] Yes[ ] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 78,542,870 common shares as of August 5, 2009 . EXPLANATORY NOTE The purpose of this Amendment No. 1 to the Quarterly Report on Form 10-Q, previously filed with the United States Securities and Exchange Commission on April 13, 2009, is to correctly state the number of issued and oustanding shares. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 9 Item 4T: Controls and Procedures 9 PART II – OTHER INFORMATION Item 1: Legal Proceedings 10 Item 1A: Risk Factors 10 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3: Defaults Upon Senior Securities 10 Item 4: Submission of Matters to a Vote of Security Holders 10 Item 5: Other Information 10 Item 6: Exhibits 10 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Balance Sheets as of February 28, 2009 (unaudited) and November 30, 2008 (audited); F-2 Statements of Operations for the three months ended February 28, 2009 and February 29, 2008, and for the period from December 31, 2006 (Inception) to February 28, 2009 (unaudited); F-3 Statement of Stockholders’ Equity for period from December 13, 2006 (Inception) to February 28, 2009 (unaudited); F-4 Statements of Cash Flows for the three months ended February 28, 2009 and February 29, 2008, and for the period from December 31, 2006 (Inception) to February 28, 2009 (unaudited); F-5 Notes to Financial Statements; These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended February 28, 2009 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents WISHART ENTERPRISES LIMITED (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS As at February 28, 2009 and November 30, 2008 ASSETS February 28, November 30, (unaudited) (audited) Current Assets Cash $ $ Total Current Assets Computer equipment, net of accumulated depreciation of $867 (2008-$771) TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ $ Advances from director Total Liabilities STOCKHOLDERS’ DEFICIT Common stock, $.001 par value, 100,000,000 shares authorized, 78,542,870,000 shares issued and outstanding Additional paid in capital -0- Deficit accumulated during the development stage Total Stockholders’ Deficit TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See accompanying notes to financial statements. F-1 Table of Contents WISHART ENTERPRISES LIMITED (A DEVELOPMENT STAGE COMPANY) UNAUDITED STATEMENTS OF OPERATIONS
